In conformity with the decision of the United States Supreme Court in this case (Houston  Texas Central Railroad Co. v. Mayes, 201 U.S. 321) holding that articles 4497 to 4500, Sayles' Revised Statutes providing for penalties against a railroad company for failure to furnish cars upon application in writing therefor by a shipper are void as to interstate commerce, the judgment of this court heretofore entered affirming the judgment of the court below in favor of appellee for the sum of $425 as a penalty against appellant, will be set aside and the judgment of the court below for said penalty will be reversed, and this suit, insofar as it seeks to recover against appellant the statutory penalty for failure to furnish appellee the cars applied for, will be dismissed. And the judgment of the court below for the sum of $500, as damages to his cattle sustained by appellee will be affirmed; and the cost of this appeal, including that accrued in the United States Supreme Court, is adjudged against appellee.
Reversed and dismissed in part, and affirmed in part. *Page 623